Order entered December         ,2012




                                          In The
                                  Court of Appeals
                         . ifth i tritt of gtxas at allas
                                    NO. 05-12-00735-CR
                                    No. 05-12-00736-CR

                                ZAKIR SHAIKH, Appellant

                                            V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                      Trial Court Cause Nos. Fll-00307-J, Fll-00479-J

                                         ORDER

       The Court REINSTATES the appeals.

       On November 16, 2012, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On November 30, 2012, we received appellant’s brief,

together with an extension motion. Accordingly, we VACATE the November 16, 2012 order

requiring findings.

       We GRAMT the extension motion and ORDER appellant’s brief filed as of December

3,2012.
The State’s brief is due thirty days fi-om the date of this order.




                                               DAVID L. BRIDGES
                                               JUSTICE